[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION TO CONSOLIDATE
The motion for consolidation is denied. I find that although theBoscarino factors are satisfied, such that consolidation would be appropriate if these were the only factors considered, the defendant's concerns regarding testifying in one case and not in the other are genuine and, on the specific facts of this case, the factors in Chance
and Schroff are satisfied. Finally, I find that the prejudice to the defendant if consolidation were ordered outweighs, though far from overwhelmingly, any inconvenience to the state and to judicial economy.
I have not read, nor to my knowledge have I received, any materials forin camera review.
Beach  J. CT Page 8967